                Case 1:19-cr-00463-DLC Document 210 Filed 01/27/21 Page 1 of 2




 BY ECF                                                                                   January 27, 2021
 Honorable Denise L. Cote
 United States District Court Judge
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

             Re:          United States vs. Benzion Zirkind
                          Case No. 19-CR-463 (DLC)

 Dear Judge Cote:

         Please note that this firm has been substituted in as counsel for Mr. Zirkind the
 defendant in the above captioned matter. Mr. Zirkind and his previous counsel were having
 fundamental differences between them in the handling of Mr. Zirkind’s case and the way the
 sentencing should be handled. I respectfully ask that this Court relieve Mr. Myers and
 substitute in myself, Saul Bienenfeld, as counsel for Mr. Zirkind. Attached hereto is the signed
 and notarized Consent to Change Attorneys.

         Mr. Zirkind this week sought my advice and guidance and asked that I step in to handle
 the sentencing and I agreed. I understand that last minute substitutions are usually frowned
 upon in this district, however please note that Mr. Zirkind wishes to proceed with sentencing
 but is requesting that I review all the materials in this case prior to making an argument before
 Your Honor.

         I am requesting with the utmost of respect that you grant me an extra two weeks to
 fully familiarize myself with this case and that I be permitted to supplement the defenses
 sentencing memo. On a personal level this request is due to my own situation. Both my elderly
 parents were hospitalized with COVID last week and my dad only recently was discharged.
 Under normal circumstances I would work round the clock to be ready for the February 5th
 sentencing date, but unfortunately I do have to devote a large part of my day to my parents.
 Should this request for additional time be granted my client and I will consent to a virtual
 sentencing rather than the need to appear live at the courthouse.

        I am therefore seeking a short adjournment to February 26 for the sentencing so that I
 could be better prepared to argue on my clients behalf.

 Respectfully Submitted;

 /s
 Saul Bienenfeld

BIENENFELD LAW                  New York City:       Long Island:           saul@bienefeldlaw.com
                                450 Seventh Avenue   680 Central Avenue     212-363-7701
                                Suite 1408           Suite 108              www.bienenfeldlaw.com
Admitted New York and Florida   New York, NY 10123   Cedarhurst, NY 11516
Case 1:19-cr-00463-DLC Document 210 Filed 01/27/21 Page 2 of 2
